ELECTRONIC RECORD
                                                                              1383-/9

COA#       06-13-00256-CR                        OFFENSE:        21.11


           Matthew Ryan Jerry Vanover v.
STYLE:     The State of Texas                    COUNTY:         Hunt

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    196th District Court


DATE: 09/03/14                     Publish: No   TC CASE #:      28,845




                          IN THE COURT OF CRIMINAL APPEALS


         Matthew Ryan Jerry Vanover v. The
STYLE:   State of Texas                               CCA#:
                                                                      »3S3-W
         PRQ5E                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      pxhs/ptf/f                                 SIGNED:                           PC:_

JUDGE:              CCtA^t^tt^L.                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD